DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment to Claim 1, in the Amendment filed July 23, 2021, overcomes the 35 U.S.C. § 101 rejections of Claims 1-6.  These rejections were the only rejections of the Non-Final Rejection mailed April 27, 2021.  Therefore, Claims 1-20 are in condition for allowance. 
Applicant did not, however, amended the title, as required by the Non-Final Rejection.  Furthermore, no remarks nor arguments were made traversing the objection.  Nevertheless, via the Examiner’s Amendment outlined below, the title has been amended to be commensurate with the scope of the claims.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this Examiner’s Amendment was given in an interview with X. Christina Huang on August 20, 2021.
The application has been amended as follows: 
IN THE SPECIFICATION
Please replace the title with “METHODS AND DEVICES FOR REDUCING DIMENSION OF EIGENVECTORS AND DIAGNOSING MEDICAL IMAGES”.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

/Justin P. Misleh/
Primary Examiner, Art Unit 2662
August 20, 2021